Citation Nr: 0010651	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for a speech disorder, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to assignment of a higher disability rating 
for right lower extremity weakness, with a limp, currently 
evaluated as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for dysthymic disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to September 1959, from May 1961 to August 1965, and from 
August 1966 to May 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which confirmed a 10 percent evaluation for 
residuals of a left cerebral vascular accident (CVA).  

A rating decision in May 1997 granted service connection for 
a CVA as secondary to service connected heart disease with 
hypertension. The Board notes that this appeal stems from the 
veteran's award of service connection for a left side 
cerebrovascular accident with right hemiparesis and slurred 
speech, rated as 100 percent disabling from January 1997.  In 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8007, the 
veteran was notified by VA letter dated in June 1997 that the 
100 percent evaluation would remain in effect for six months, 
and reduced to 10 percent effective August 1997, pending the 
results of a future examination.  In a February 1998 rating 
decision, the RO confirmed the assignment of a 10 percent 
rating for left cerebral vascular accident residuals.  The 
veteran disagreed with that rating, and initiated this 
appeal.  Essentially, the veteran maintained that his 
residuals of the stroke are worse than 10 percent disabling.  

In a May 1999 Supplemental Statement of the Case and Hearing 
Officer Decision, the veteran's stroke residuals were 
recharacterized as three separate disabilities, each rated 
separately, as set forth in the ISSUE portion of this 
decision.  This action had the effect of reducing the 
evaluation for the residuals of the left side cerebrovascular 
accident to noncompensable.  Thus, although the veteran 
initiated this appeal by disagreeing with the 10 percent 
rating assigned for residuals of a cerebrovascular accident, 
the Board will the appeal to be from the RO's determinations 
on the three issues. The veteran has expressed his continued 
disagreement with the ratings assigned to the stroke 
residuals, and the Board will address those issues below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's speech disorder is manifested by no more 
than occasional slurred speech, and some hesitancy in speech.

3.  The veteran's right lower extremity weakness is 
manifested by a limp, with a normal gait and coordination.

4.  The veteran's dysthymic disorder is manifested by 
subjective complaints of depression, flattened affect, and 
subjective complaints of impaired memory.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of an evaluation in 
excess of 10 percent for a speech disorder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.96, Diagnostic Code 6516; § 4.124a, Diagnostic Code 
8007 (1999).

2.  The schedular criteria for assignment of an evaluation in 
excess of 10 percent for right lower extremity weakness, with 
a limp, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 8007, 
8520 (1999).

3.  The schedular criteria for assignment of an evaluation in 
excess of 10 percent for dysthymic disorder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.124a, Diagnostic Code 8007; § 4.130, Diagnostic Code 
9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that this case was 
certified to the Board in November 1999.  In March 2000, the 
veteran submitted additional evidence directly to the BVA for 
consideration in his appeal.  That evidence consists of 
statements from the veteran, and medical evidence that 
appears to be duplicative of evidence already of record.  In 
any event, as the veteran also submitted a waiver of RO 
jurisdiction of that evidence, 38 C.F.R. § 20.1304(c), the 
Board may proceed with disposition of this appeal.  

This appeal arises out of the veteran's claim for an 
increased rating for his service-connected residuals of a 
left side cerebral vascular accident.  Currently, the 
veteran's residuals are rated as three separate disabilities, 
as described in the Introduction portion of this decision, 
with a 10 percent rating assigned to each of those three 
disabilities.  The veteran maintains that higher ratings are 
warranted.  

As the veteran is appealing the assignment of disability 
ratings for his service-connected residuals of a cerebral 
vascular accident, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignment of a disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claims.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of this appeal is as follows.  In a May 1997 
rating decision, the veteran was awarded secondary service 
connection for a left side CVA with right hemiparesis and 
slurred speech.  A 100 percent rating was assigned effective 
from January 1997, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8007, which rates embolism of brain vessels.  In a June 
1997 VA letter, the veteran was informed that his disability 
would be rated as 100 percent disabling for six months, and 
effective August 1997, his disability rating would be reduced 
to 10 percent, pending the results of an examination around 
that time.  The RO's action was based properly on 38 C.F.R. 
§ 4.124a, which provides that a vascular condition under 
Codes 8007 through 8009 is to be rated as 100 percent 
disabling for six months.  Thereafter, the residuals are to 
be rated, with a minimum 10 percent rating assigned.  
38 C.F.R. § 4.124a. 

In a February 1998 rating decision, the RO determined that 
the 10 percent rating was appropriate for the veteran's left 
CVA residuals.  That decision was based, in part, on findings 
in a July 1997 VA examination report.  The veteran disagreed 
with that decision, and initiated this appeal.  

As noted above in the Introduction to this decision, in a May 
1999 Supplemental Statement of the Case/Hearing Officer's 
Decision, the RO recharacterized the veteran's residuals of 
left side CVA disability as three separate disabilities, with 
three separate ratings.  Specifically, the veteran was 
assigned a 10 percent rating for speech, slow, and 
occasionally slurred; a 10 percent rating for right lower 
extremity weakness, with a limp; and a 10 percent rating for 
dysthymic disorder.  Each of the foregoing ratings was made 
effective from August 1997.  The disability rating for 
residuals of left side cerebrovascular accident was reduced 
to noncompensable from August 1997, as the veteran's 
residuals had been essentially recharacterized as three 
separate disabilities with three 10 percent ratings assigned 
from August 1997.  

In light of the foregoing, the issues before the Board still 
involve the original assignment of a rating for residuals of 
left side CVA.  However, as the residuals were 
recharacterized as three separate disabilities, the issues 
currently before the Board are as set forth in the issue 
portion of this decision. 

A review of the medical evidence of record reveals that in 
January 1997, the veteran was hospitalized at a VA hospital 
with complaints of slurring speech, and weakness of the right 
upper lobe.  The final diagnosis was transient ischemic 
attack, possible left CVA.  

In June 1997, the veteran underwent an examination at the 
Accurate Diagnostics Center.  The veteran complained of 
difficulty writing and difficulty remembering things.  The 
examiner indicated that the veteran scored a perfect score on 
his mini-mental state exam, and that there was no evidence of 
residual damage from a stroke.  The examiner further stated 
that he could only rely on historical details, stating that 
the veteran was having more problems now then he did in the 
past.  The examiner further suggested that additional 
neuropsychologic testing may be necessary, and that it was 
his belief "that the [veteran was] exhibiting some evidence 
of symptom magnification to enhance his claim."

In July 1997, the veteran underwent a VA examination and was 
diagnosed with arteriosclerotic heart disease with 
hypertension status post CVA with slurring of speech and 
paresis of the right lower extremity.  It was noted that the 
veteran had been hospitalized in January 1997 for slightly 
more than 24 hours, for a CVA.  He was released and placed on 
physical therapy, and was on physical therapy for the past 
four months.  It was further noted that the veteran has been 
regaining the use of his right arm and right lower extremity; 
however, he had slurred speech and weakness of the right side 
of the body.  The veteran complained of occasional minor 
headaches, and positional vertigo.  The veteran's heart 
manifested normal rhythm, with no murmurs, clicks, thrills, 
or rubs.  

In January 1999, the veteran appeared at a hearing at the RO.  
He testified that since his CVA in January 1997, he had 
experienced problems with short and long term memory, slurred 
speech, and loss of physical strength in the right hand.  He 
also stated that, approximately every couple of weeks, he 
would experience painful headaches, with muscle spasms in his 
neck.  The veteran indicated that the frequency of his 
slurred speech had lessened.  

In February 1999, the veteran was referred by a VA clinic for 
an examination by a private neurologist.  The veteran 
complained of speech difficulties and right-sided weakness.  
The neurological examination revealed some hesitancy in 
speech, a limp of the right leg, but normal gait and 
coordination.  He was diagnosed with status post left 
cerebral infarction.  The examiner opined that as a result of 
the January 1997 left cerebral infarction, the veteran was 
left with residual comprehension difficulties, some hesitancy 
of speech, and a limp of the right leg.  

In March 1999, the veteran underwent a VA examination for 
mental disorders, and the diagnosis was dysthymic disorder, 
mild to moderate.  The veteran complained of depression, due 
to marital problems.  He also felt that his memory was slower 
since the stroke.  The examiner stated that the veteran 
displayed very little memory deficit, and appeared to be 
above average intelligence.  However, his affect was flat.

In a March 1999 VA examination for arteries, veins, and 
miscellaneous disorders, the veteran was diagnosed with 
peripheral vascular occlusive disease, status post diabetes 
mellitus with amputation of the first and second toes of the 
right foot.  

In April 1999, the veteran underwent a private medical 
examination at Hess Associates to evaluate his cognitive 
function and memory loss.  The veteran was oriented, and his 
verbal memory, visual memory, and delayed recall were all 
within normal limits.  The veteran had a slowed processing 
speed, and reported some mild symptoms of anxiety and 
depression such that the examiner felt that a diagnosis of 
dysthymia was appropriate.  

A.  Speech Disorder

The veteran was assigned a 10 percent rating for speech, 
slow, and occasionally slurred, pursuant to § 4.96, 
Diagnostic Code 6516, which sets forth the criteria for 
evaluating chronic laryngitis.  (His speech difficulty is 
rated as analogous to chronic laryngitis, under 38 C.F.R. 
§ 4.20.)  A 10 percent rating is assigned for hoarseness, 
with inflammation of cords or mucous membrane; a 30 percent 
rating is assigned for hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.

The Board finds that the 10 percent rating currently assigned 
to the veteran's speech disorder, described as speech, slow, 
and occasionally slurred, is appropriate and there is no 
basis for a higher evaluation.  In that regard, at most the 
medical evidence of record contains a diagnosis of slurred 
speech in the July 1997 VA examination report, and some 
hesitancy in speech in a February 1999 private medical 
report.  Additionally, the veteran complained of slurred 
speech, but in the January 1999 hearing at the RO, the 
veteran indicated that the frequency of his slurred speech 
had decreased.  There is no medical evidence of record that 
the veteran has hoarseness, inflammation of cords or mucous 
membranes, or thickening of nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy, 
such that a higher rating is warranted under § 4.96, 
Diagnostic Code 6516.  The disability picture presented does 
not more nearly approximate the criteria for a 30 percent 
rating.  Moreover, the Board finds no other related 
diagnostic code provision that would allow for a higher 
rating.  




B.  Right Lower Extremity

The veteran was assigned a 10 percent for right lower 
extremity weakness, with a limp, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, which sets forth the rating 
criteria for evaluating paralysis of the sciatic nerve.  A 10 
percent rating is assigned for mild incomplete paralysis.  A 
20 percent rating requires evidence of moderate incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

The Board finds that the medical evidence in the present 
case, as summarized above, supports no more than a 10 percent 
evaluation for right lower extremity weakness, and there is 
no basis for a higher evaluation at this time.  In that 
regard, at most the medical evidence of record reveals that 
the veteran walks with a limp, although his gait is normal, 
and coordination is normal.  There is no evidence that the 
veteran had neurological impairment to such an extent that a 
higher evaluation would be warranted for moderate disability 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Moreover, 
the Board finds no other diagnostic codes that would provide 
for a higher evaluation.

C.  Dysthymia

The veteran was assigned a 10 percent rating for dysthymia, 
pursuant to § 4.130, Diagnostic Code 9433.  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease with work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversational normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The Board finds that the 10 percent rating currently assigned 
to the veteran's dysthymia is appropriate, and there is no 
basis for a higher rating at this time.  In that regard, the 
medical evidence of record reveals that the veteran 
complained of feelings of depression, as well as impaired 
memory.  The medical evidence reflects that the veteran's 
affect was flat, but there was no evidence of memory deficit.  
Moreover, the veteran appeared to be of above-average 
intelligence, and he was currently employed at a university, 
tutoring students.  In the April 1999 private examination, 
the veteran was described as oriented, and his verbal memory, 
visual memory, and delayed recall were all within normal 
limits.  In short, the Board finds that although the evidence 
reflects mild dysthymia, there is no evidence of moderately 
disabling symptomatology, such as intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss, such that a 
higher rating is warranted under § 4.130, Diagnostic Code 
9433.  The Board acknowledges the veteran's complaints of 
memory loss, but finds that in the absence of clinical 
findings of memory loss, the veteran's complaints are 
contemplated by the current 10 percent rating. 

E.  Conclusion

In reaching the foregoing conclusions, the Board has 
considered the full history of the veteran's residuals of a 
left cerebral vascular accident, manifested by a speech 
disorder, weakness of the right lower extremity, and 
dysthymia, as well as the current clinical manifestations of 
each of these disabilities and their effects on the veteran's 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41; 
Fenderson, supra.  The Board finds no other potentially 
applicable rating code which would afford a higher rating.  
See Schafrath.  In short, the current medical evidence, as 
previously discussed, is consistent with a 10 percent rating 
for a speech disorder, a 10 percent rating for right lower 
extremity weakness, and a 10 percent rating for dysthymia.  
The foregoing ratings are adequate and appropriate for the 
veteran's residuals of a left side CVA.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a balance of the positive evidence with the negative 
evidence to allow for application of the benefit-of-the-doubt 
rule.  Further, the evidence does not reflect that the 
veteran's speech disorder, right lower extremity weakness, 
and dysthymia, have caused marked interference with 
employment (i.e., beyond that already contemplated under the 
schedular criteria in the currently assigned 10 percent 
ratings), or necessitated frequent periods of 
hospitalization, such that consideration of an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  


ORDER

An evaluation in excess of 10 percent for a speech disorder 
is denied.

An evaluation in excess of 10 percent for right lower 
extremity weakness, with a limp, is denied.  

An evaluation in excess of 10 percent for dysthymic disorder 
is denied.  




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


